Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lagaña, J.), rendered January 14, 1982, convicting him of murder in the second degree (six counts), and arson in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Contrary to the defendant’s claim, his guilt was proven beyond a reasonable doubt by the testimony of the complaining witness. It is well established that credibility determinations are within the province of the jury, and generally should not be overturned by a reviewing court (see, People v Kennedy, 47 NY2d 196). We also reject the defendant’s claim that his sentence should be reduced. Mollen, P. J., Thompson, Rubin and Lawrence, JJ., concur.